Locher, J.
Appellants, in their first proposition of law, assert that, pursuant to R. C. 2151.10, the board of county *419commissioners is required to determine and appropriate a sum of money reasonably necessary to meet all the administrative expenses of the Juvenile Court.
We find no merit in this contention, in that R. C. 2151.10 is an impermissible legislative encroachment upon the judiciary, and is, therefore, unconstitutional.
R. C. 2151.10, effective July 26,1979, reads, in pertinent part, as follows:
“The juvenile judge shall annually submit a written request for an appropriation to the board of county commissioners that shall set forth estimated administrative expenses of the juvenile court that the judge considers reasonably necessary for the operation of the court, including reasonably necessary expenses of the judge and such officers and employees as he may designate in attending conferences at which juvenile welfare problems are discussed* * *. The board shall conduct a public hearing with respect to the written request submitted by the judge and shall appropriate such sum of money each year as it determines, after conducting the public hearing and considering the written request of the judge, is reasonably necessary to meet all the administrative expenses of the court. * * *
“If the judge considers the appropriation made by the board pursuant to this section insufficient to meet all the administrative expenses of the court, he shall commence an action under Chapter 2731 of the Revised Code in the court of appeals for the judicial district for a determination of the duty of the board of county commissioners to appropriate the amount of money in dispute. The court of appeals shall give priority to the action filed by the juvenile judge over all cases pending on its docket. The burden shall be on the juvenile judge to prove that the appropriation requested is reasonably necessary to meet all administrative expenses of the court.***”
The predecessor to the current R. C. 2151.10 read, in pertinent part, as follows:
“The board of county commissioners shall appropriate such sum of money each year as will meet all the administrative expense of the juvenile court, including reasonable ex*420penses as he may designate in attending conferences at which juvenile or welfare problems are discussed***.”
Prior R. C. 2151.10 mandated that the county commissioners appropriate the amount of money which the juvenile judge, in his sound discretion, deemed appropriate for an orderly and efficient administration of the court.
If the commissioners felt that the juvenile judge’s submitted fiscal appropriations were too extreme, they were allowed legal recourse, but could only challenge the amount requested upon a showing of an abuse of discretion by the juvenile judge.
Current R. C. 2151.10 is a polar statutory scheme completely reversing the previous policy for the determination of judicial appropriations. Now the determination of appropriations for the administration of the Juvenile Court lies within the sole discretion of the county commissioners, subject to review in mandamus proceedings. The enactment of R. C. 2151.10 is an erosion of a well-settled Ohio law and democratic policy.1
Case law analysis on current R. C. 2151.10 is wanting, and appellants assert that prior case law was premised purely upon strict statutory construction and that the current statute should be given the same legal treatment.
Appellants’ assertion is faulty in that prior case law analysis in this area did not focus upon strict statutory interpretation but rather directed its train of reasoning upon the more significant approach of separation of powers among the various branches of government. The thrust of the opinions echoed the deep-rooted doctrine of a tripartite form of democracy. The decisions reflect that a reasonably exercised spirit of mutual cooperation among the various branches of government is essential, and, more importantly, that the courts possess inherent powers to effectuate an orderly and efficient administration of justice without being financially or *421procedurally inhibited by the General Assembly.2 Zangerle v. Court of Common Pleas (1943), 141 Ohio St. 70; State, ex rel. Foster, v. Bd. of County Commrs. (1968), 16 Ohio St. 2d 89; State, ex rel. Edwards, v. Murray (1976), 48 Ohio St. 2d 303; State, ex rel. Lorig, v. Bd. of Commrs. (1977), 52 Ohio St. 2d 70.
In State, ex rel. Foster, v. Bd. of County Commrs., supra, this court stated, in paragraphs one and two of the syllabus, that:
“The administration of justice by the judicial branch of the government cannot be impeded by the other branches of the government in the exercise of their respective powers.
“Courts of general jurisdiction, whether named in the Constitution or established pursuant to the provisions thereof, possess all powers necessary to secure and safeguard the free and untrammeled exercise of their judicial functions and cannot be directed, controlled or impeded therein by other branches of the government. (Paragraph two of the syllabus in Zangerle v. Court of Common Pleas, 141 Ohio St. 70, approved and followed.)”
R. C. 2151.10 as it now reads, by its granting to a legislative body, to wit: the county commissioners, the “power of the purse” over judicial administration, unconstitutionally restricts and impedes the judiciary in complete contradiction of our rudimentary democratic principles.
In Hale v. The State (1896), 55 Ohio St. 210, Judge Shauck commented concerning judicial inherent powers. He stated, at pages 213-214, that:
“The difference between the jurisdiction of courts and their inherent powers is too important to be overlooked. In constitutional governments their jurisdiction is conferred by the provisions of the constitutions and of statutes enacted in the exercise of legislative authority. That, however, is not true with respect to such powers as are necessary to the orderly *422and efficient exercise of jurisdiction. Such powers, from both their nature and their ancient exercise, must be regarded as inherent. They do not depend upon express constitutional grant, nor in any sense upon the legislative will. ***[Emphasis added.]
“When constitutional governments were established upon this continent there was general familiarity with the course of judicial proceedings in the administration of the common law. This power had long been exercised by courts as inherent. It was within every conception of a judicial court. * * *
“A people does not lose majesty by achieving liberty. The powers of government are the same, whatever may be the form. Here, the people possessing all governmental power, adopted constitutions completely distributing it to appropriate departments. They created courts, and, in some instances, authorized the legislatures to create others. The courts so created and authorized have all the powers which are necessary to their efficient action, or embraced within their commonly received definition. ***In making the constitutional distribution of the powers of government, the people assumed that the several departments would be equally careful to use the powers granted for the public good alone. Accordingly we have the familiar and generally accepted doctrine that none of the several departments are subordinate, but that they are co-ordinate. * * *”
More recently, in State, ex rel. Giuliani, v. Perk (1968), 14 Ohio St. 2d 235, this court addressed a similar issue of “inherent powers” of the court. The court simply, but aptly, commented upon the issue herein, at page 237, as follows:
“This court has often said that a legislative body has a duty to provide for the needs of constitutional courts, as determined by those courts, which needs may exceed, but may not be limited by, legislative provision therefor. ***The public interest is served when courts co-operate with executive and legislative bodies in the complicated budgetary processes of government. However, such voluntary co-operation should not be mistaken for a surrender or diminution of the plenary power to administer justice which is inherent in every court whose jurisdiction derives from the Ohio Constitution.”
Based upon the foregoing time-tested principles, we hold *423that R. C. 2151.10, effective July 26, 1979, is an unconstitutional legislative encroachment.3
Appellants’ second proposition of law is not to be discussed in light of our holding R. C. 2151.10 unconstitutional.
For the foregoing reasons, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., W. Brown, P. Brown and Sweeney, JJ., concur.
Holmes and C. Brown, JJ., concur in part and dissent in part.

 The Legislative Service Commission’s analysis of Sub. S. B. No. 63 (current R. C. 2151.10) explicitly notes in Comment 1 that:
“* * * These provisions would reverse the well-established rule of law in Ohio that in the absence of an abuse of discretion on the part of a juvenile or probate judge or, apparently, of a court of common pleas, the board of county commissioners must annually appropriate the sum of money as will meet all the administrative expenses of the court which the judge or court considers necessary.”


 The judgment of the Court of Appeals granted the writ of mandamus ordering appellants to appropriate the $85,200 requested for the operation of the Hocking County Juvenile Court for 1980 on the basis that such sums were reasonably necessary for the court’s fiscal needs and that there was no abuse of discretion by the juvenile judge in making such appropriation requests. Our holding herein is contrary to the rationale espoused by the Court of Appeals, but the ultimate result is the same, to wit: the granting of the juvenile judge’s appropriation request of $85,200.


 R. C. 2151.10 by its terms is applicable only to the “juvenile judge.” Sub. S. B. No. 53, however, also amended R. C. 2101.11, applicable to each “probate judge,” and amended R. C. 307.01, applicable to each “court of common pleas” (i.e., the General Division). As amended, each of these statutes now contains identical provisions with respect to the issues presented in this case.